NOT DESIGNATED FOR PUBLICATION

                                           No. 123,467


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                  TRAVIS LEE HUFFSTUTLER,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Shawnee District Court; JASON GEIER, judge. Opinion filed June 18, 2021.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2020 Supp. 21-6820(g) and (h).


Before MALONE, P.J., POWELL and WARNER, JJ.


       PER CURIAM: Travis Lee Huffstutler appeals the district court's decision imposing
a 60-day jail sanction for his probation violation. We granted Huffstutler's motion for
summary disposition under Kansas Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48).
The State has filed no response.


       On June 20, 2019, Huffstutler pled guilty to one count of burglary of a vehicle and
one count of misdemeanor theft for crimes committed in December 2018. On December
4, 2019, the district court imposed a controlling sentence of 16-months' imprisonment but
granted a dispositional departure to probation for 12 months.



                                                 1
       At a hearing on October 30, 2020, Huffstutler admitted to violating the conditions
of his probation by "fail[ing] to remain law abiding." At the request of both parties, the
district court imposed a 60-day jail sanction and gave Huffstutler credit for the full 60
days that he had served. The district court did not modify or extend the probation in any
way. Huffstutler's counsel timely filed a notice of appeal.


       The district court's imposition of the jail sanction is reviewed for an abuse of
discretion. A judicial action constitutes an abuse of discretion if (1) it is arbitrary,
fanciful, or unreasonable; (2) it is based on an error of law; or (3) it is based on an error
of fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018).


       We are somewhat at a loss as to why Huffstutler has brought this appeal.
Huffstutler admitted to violating his probation by failing to remain law abiding. The
district court imposed the 60-day jail sanction Huffstutler requested, and the sanction was
authorized under K.S.A. 2020 Supp. 22-3716(c)(9). Under these facts, the district court
would have been within its discretion to revoke Huffstutler's probation and order him to
serve his original sentence. See K.S.A. 2020 Supp. 22-3716(c)(7)(B) and (c)(7)(C). There
was no abuse of discretion by ordering the 60-day jail sanction.


       Affirmed.




                                               2